DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of Applicant’s Amendment filed on 12/23/2021. Claims 1, 5-7, 9-11 and 13 have been amended. Claims 4, 8, and 12 have been canceled.
Objection to the Drawings
In view of the amended filled on 12/23/2021, the objection has been withdrawn.

Information Disclosure Statement
The IDS received on 11/04/2021 has been entered and references cited within carefully considered.
Claim Rejections - 35 USC § 112
In view of the amendment filed on 12/23/2021, the following rejections are withdrawn:
Claim rejections under 35 USC § 112 – six paragraph – as claims 1-13 are withdrawn.
Response to Arguments
Applicant's arguments/remarks filled on 12/23/2021, with respect to the claims 1, 5, 9 and 13 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1, 5, 9 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 5, 9 and 13, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “monitoring, over the active network and based on a preconfigured list of network nodes, a heartbeat packet and data transmitted through the first CAN channel by each slave node related to the active master node: determining, based on timing of a heartbeat timer that is set corresponding to each slave node and a reception status of the heartbeat packet. Whether the first CAN channel of each slave node is faulty: *7 -U pplicain No. 166,'!438 Sllorni I)ockel \'). 0u1 50127.001 'S determining, when it is determined that no heartbeat packet of a third slave node is received from the active network within a preset heartbeat period. that the first CAN channel of the third slave node is faulty, and switching to the standby network to monitor a heartbeat packet transmitted by the third slave node through a second CAN channel, wherein the third slave node is any node that performs information exchange with another communications network: receiving data from the third slave node in the standby network when the heartbeat packet transmitted by the third slave node through the second CAN channel is received within the preset heartbeat period, performing, according to a preset communications protocol for communication with a target communications network, protocol conversion on the data transmitted by the third slave node. and transmitting data after protocol conversion to the target communications network; and when the heartbeat packet of the third slave node is received from the active network within the preset heartbeat 
The first closest prior art, Zhu et al. (US Patent No.: 9,077,608 B2) teaches the present invention provides a route calculation method and a master node device in a virtual network element. The method includes: receiving and storing, by the master node, topology information; performing, according to a topology type of the VNE, topology verification for all topology information locally stored on the master node; and calculating, after the topology verification is passed, internal paths in the VNE and weights of the internal paths, generating and storing an internal routing entry, and sending the internal routing entry to nodes except the master node in the VNE. Therefore, in various topology structures, such as a dual-homing tree, a ring, and a half ring, calculation of the internal routes in the VNE and load balancing within the VNE can be implemented.
The second closest prior art, Yuan et al. (US Pub. No.: 2017/0339005 A1) teaches a method and a device for processing a failure in at least one distributed cluster, and a system, where the at least one distributed cluster includes a first distributed cluster. The first distributed cluster includes a first Master node, a first Slave node, a first reference node, and a first secondary node that serves as a backup of the first Master node. The first secondary node receives a heartbeat message that includes first indication information. The first secondary node 
The third closest prior art, Cheng et al. (US Patent No.: 7,457,236 B2) teaches a method for providing an application cluster service (APCS) with fault-detection and failure-recovery capabilities. This method is composed of the steps of nodes clustering, invoking and detecting applications, fault-recovery of applications, detection of nodes, and node replacement. This method is applicable in a clustered environment to detect if a slave node is failed by sending a heartbeat periodically from a master node; and to detect if the master node still exists by checking if the master node stops sending the heartbeat (i.e. the master node may be failed).
The forth closest prior art, Hikabe et al. (US Patent No.: 8,473,774 B2) teaches a networking system architecture includes a plurality of main devices, one of the main devices acts as a master main device, and the other main devices act as slave main devices. If the master main device malfunctions, one of the slave main devices substitutes for the master main device to act as a new master main device. Priorities are set to the main devices, respectively. If a current master main device malfunctions, the current master main device may be replaced by a new master main device having the highest priority among the other main devices.
 1-3, 5-7, 9-11 and 13 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465